EXHIBIT (10)

 

PERFORMANCE-BASED

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT is entered into and effective as of                        (the
“Date of Grant”), by and between Ecolab Inc. (the “Company”) and
                               (the “Grantee”).

 

A.                                  The Company has adopted the Ecolab Inc. 2005
Stock Incentive Plan, as amended (the “Plan”), authorizing the Board of
Directors of the Company, or a committee as provided for in the Plan (the Board
or such a committee to be referred to as the “Committee”), to grant restricted
stock unit awards to certain employees of the Company and its Subsidiaries.

 

B.                                    The Company desires to give the Grantee an
incentive to advance the interests of the Company by granting to the Grantee an
award of restricted stock units pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

ARTICLE 1.                             GRANT OF AWARD.

 

The Company hereby grants to the Grantee a performance-based restricted stock
unit award (the “Award”) consisting of                              units (the
“Award Units”), each of which is a bookkeeping entry representing the equivalent
in value of one share of the Company’s common stock, par value $1.00 per share
(the “Common Stock”), according to the terms and subject to the restrictions and
conditions hereinafter set forth and as set forth in the Plan.

 

ARTICLE 2.                             VESTING OF AWARD UNITS.

 

2.1                                Subject to adjustment as set forth in
Section 2.2 below, the Award Units will become nonforfeitable (“Vested”) on
December 31,          (the “Vesting Date”), provided that (a) the Committee has
certified that the Company has achieved a level of average annual Return on
Invested Capital (as defined below) of at least          percent for the three
(3) year period from January 1,            to December 31,            (the
“Performance Period”), and (b) the Grantee remains in continuous employ or
service with the Company or any Subsidiary until the Vesting Date.

 

2.2                                The following chart sets forth the percentage
of Award Units that will Vest based upon the Company’s achievement of the
average annual Return on Invested Capital for the Performance Period:

 

Average Annual
Return on Invested Capital Level

 

Award Units Vested
(as a % of Award Units Awarded)

 

Threshold Level — [ %]

 

40

%

Maximum Level — [ %]

 

100

%

 

The actual percentage of Award Units that will Vest based upon the Company’s
achievement of average annual Return on Invested Capital between the Threshold
Level and Maximum Level will be interpolated on a straight line basis, with the
corresponding number of Vested Award Units resulting from such determination
rounded up to the next whole Award Unit.  In the event that the average annual
Return on Invested Capital is below the Threshold Level, no Award Units will
Vest.

 

--------------------------------------------------------------------------------


 

2.3                                The Committee shall certify the level of
average annual Return on Invested Capital during the Performance Period and the
percentage of Award Units Vested as provided in Section 2.2 above by no later
than March 1,           .

 

2.4                                The Committee may adjust the calculation of
Return on Invested Capital applicable to the Award Units to reflect any unusual
or non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations and the cumulative effects of accounting
or tax changes, each as defined by generally accepted accounting principles and
as identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis or other filings with the
Securities and Exchange Commission by the Company.  Further, the actual number
of Award Units that become Vested based upon achieving the specified level of
average annual Return on Invested Capital during the Performance Period may be
adjusted by the Committee in its sole and absolute discretion based on such
factors as the Committee determines to be appropriate and/or advisable.

 

2.5                                For the purposes of this Agreement, Return on
Invested Capital is defined as “Net Operating Profit After Taxes” divided by
“Invested Capital.”  Net Operating Profit After Taxes is defined as the
Company’s operating income multiplied by 1 minus the Company’s effective tax
rate, each as reported by the Company over the Performance Period.  Invested
Capital is defined as the Company’s (a) total assets less cash and cash
equivalents, minus (b) total liabilities less short-term and long-term debt,
each as reported by the Company over the Performance Period.

 

ARTICLE 3.                             SETTLEMENT OF VESTED AWARD UNITS.

 

Except as may otherwise be provided in Section 5.2 below, Vested Award Units
will be paid to the Grantee by no later than March 15,             .  Such Award
Units will be paid to the Grantee in shares of Common Stock (such that one Award
Unit equals one share of Common Stock), provided that the Company will have no
obligation to issue shares of Common Stock pursuant to this Agreement unless and
until the Grantee has satisfied any applicable tax obligation pursuant to
Article 9 below and such issuance otherwise complies with all applicable law. 
Prior to the time the Vested Award Units are settled, the Grantee will have no
rights other than those of a general creditor of the Company.  The Award Units
represent an unfunded and unsecured obligation of the Company.

 

ARTICLE 4.                             GRANT RESTRICTIONS.

 

4.1                                Transferability.  Any attempt to transfer,
assign or encumber the Award Units other than in accordance with this Agreement
and the Plan will be null and void.

 

4.2                                Dividends and Other Distributions.  Except as
described in Article 6 of this Agreement, the Grantee will have no right to
receive dividends or distributions with respect to Award Units.

 

ARTICLE 5.                             TERMINATION OF EMPLOYMENT OR OTHER
SERVICE; CHANGE IN CONTROL.

 

5.1                                Termination of Employment or Other Service.

 

(a)                                  If the Grantee’s employment or other
service with the Company and all Subsidiaries is terminated by reason of the
Grantee’s death or Disability prior to the Vesting Date, then the Grantee will
be deemed to have been in the continuous employ or service with the Company or
any Subsidiary until the Vesting Date for purposes of Section 2.1(b) hereof.

 

 

2

--------------------------------------------------------------------------------


 

(b)                                 If the Award has been outstanding for at
least six months from the Date of Grant and the Grantee’s employment or other
service with the Company and all Subsidiaries is terminated by reason of the
Grantee’s Retirement prior to the Vesting Date, then the Grantee will be deemed
to have been in the continuous employ or service with the Company or any
Subsidiary until the Vesting Date for purposes of Section 2.1(b) hereof.

 

(c)                                  If the Grantee’s employment or other
service with the Company and all Subsidiaries is terminated for any reason other
than Retirement, death or Disability prior to the Vesting Date as set forth in
Sections 5.1(a) and (b) above, then this Award and all rights of the Grantee
under this Agreement will immediately terminate without notice of any kind.


 

5.2                                Change in Control.  In the event of a Change
in Control prior to the Vesting Date and the Award has been outstanding for at
least six months from the Date of Grant, all restrictions applicable to Award
Units will immediately lapse and terminate and the Award Units will become fully
Vested on the date of the Change in Control as if the Maximum Level of the
Return on Invested Capital had been achieved by the Company and will be settled
on or as soon as reasonably practicable after the date of the Change in Control.

 

5.3                                Effects of Actions Constituting Cause. 
Notwithstanding anything in this Agreement to the contrary, in the event that
the Grantee is determined by the Committee, acting in its sole discretion, to
have committed any action which would constitute Cause, irrespective of whether
such action or the Committee’s determination occurs before or after termination
of the Grantee’s employment with the Company or any Subsidiary, all rights of
the Grantee under the Plan and this Agreement shall terminate and be forfeited
without notice of any kind.  The Company may defer the settlement of the Award
Units for up to forty-five (45) days in order for the Committee to make any
determination as to the existence of Cause.

 

ARTICLE 6.                             ADJUSTMENTS.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustment
(which determination will be conclusive) as to the number and kind of securities
subject to this Award.

 

ARTICLE 7.                             RIGHTS AS A STOCKHOLDER.

 

The Grantee will have no rights as a stockholder with respect to any of the
Award Units until the Award Units are settled upon vesting and the Grantee
becomes the holder of record of Common Stock.  Except as provided for in
Article 6, no adjustments will be made for dividends or other distributions or
other rights as to which there is a record date preceding the date the Grantee
becomes the holder of record of Common Stock.

 

ARTICLE 8.                             EMPLOYMENT OR SERVICE.

 

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Grantee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Grantee in any particular position at any particular
rate of compensation or for any particular period of time.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 9.                             WITHHOLDING TAXES.

 

The Company has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Award Units, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Award Units, and the
Grantee or its legal representative or beneficiary will be required to pay any
such amounts. By accepting this Award, the Grantee hereby consents and directs
the Company or its third party administrator to withhold or sell the number of
shares of Common Stock underlying the number of Award Units from the Award as
the Company, in its sole discretion, deems necessary to satisfy such withholding
requirements.

 

ARTICLE 10.                       PERFORMANCE-BASED COMPENSATION.

 

Any payment of Common Stock received for the Vested Award Units is intended to
be exempt from the provisions of 162(m) of the Internal Revenue Code as
“performance-based” compensation, and no action will be taken which would cause
such payment to fail to satisfy the requirements of such exemption.

 

ARTICLE 11.                       AUTHORIZATION TO RELEASE AND TRANSFER
NECESSARY PERSONAL INFORMATION.

 

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data by and
among, as applicable, the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan. The Grantee
understands that the Company may hold certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of Award
Units and/or shares of Common Stock held and the details of all Award Units or
any other entitlement to shares of Common Stock awarded, cancelled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Grantee’s participation in the Plan (the “Data”).  The Grantee
understands that the Data may be transferred to the Company or to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that any recipient’s country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country.  The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative or the Company’s stock plan administrator.  The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the sole purpose of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data to a broker or other third party assisting
with the administration of Award Units under the Plan or with whom shares of
Common Stock acquired pursuant to the vesting of the Award Units or cash from
the sale of such shares may be deposited.  Furthermore, the Grantee acknowledges
and understands that the transfer of the Data to the Company or to any third
parties is necessary for the Grantee’s participation in the Plan.  The Grantee
understands that the Grantee may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein by contacting
the Grantee’s local human resources representative or the Company’s stock plan
administrator in writing.  The Grantee further acknowledges that withdrawal of
consent may affect his or her ability to vest in or realize benefits from the
Award Units, and the Grantee’s ability to participate in the Plan.  For more
information on the consequences of refusal to consent or withdrawal of consent,
the Grantee understands that he or she may contact his or her local human
resources representative or the Company’s stock plan administrator.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 12.                       SUBJECT TO PLAN.

 

12.1                          Terms of Plan Prevail.  The Award and the Award
Units granted pursuant to this Agreement have been granted under, and are
subject to the terms of, the Plan.  The terms of the Plan are incorporated by
reference in this Agreement in their entirety, and the Grantee acknowledges
having received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan.  In the event that any
provision in this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

12.2                          Definitions.  Unless otherwise defined in this
Agreement, the terms capitalized in this Agreement have the same meanings as
given to such terms in the Plan.

 

ARTICLE 13.                       MISCELLANEOUS.

 

13.1                          Binding Effect.  This Agreement will be binding
upon the heirs, executors, administrators and successors of the parties hereto.

 

13.2                          Governing Law.  This Agreement and all rights and
obligations under this Agreement will be construed in accordance with the Plan
and governed by the laws of the State of Minnesota without regard to conflicts
of law provisions.  Any legal proceeding related to this Agreement will be
brought in an appropriate Minnesota court, and the parties to this Agreement
consent to the exclusive jurisdiction of the court for this purpose.

 

13.3                          Entire Agreement.  This Agreement and the Plan set
forth the entire agreement and understanding of the parties hereto with respect
to the grant and exercise of this Award and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and vesting of this Award and the administration of the Plan.

 

13.4                          Amendment and Waiver.  Other than as provided in
the Plan, this Agreement may be amended, waived, modified or canceled only by a
written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 

13.5                          Captions.  The Article, Section and paragraph
captions in this Agreement are for convenience of reference only, do not
constitute part of this Agreement and are not to be deemed to limit or otherwise
affect any of the provisions of this Agreement.

 

13.6                         Electronic Delivery and Execution.  The Grantee
hereby consents and agrees to electronic delivery of any documents that the
Company may elect to deliver (including, but not limited to, plan documents,
prospectus and prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Incentive Award
made or offered under the Plan. The Grantee understands that, unless revoked by
giving written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of the Agreement. The Grantee also understands that
the Grantee will have the right at any time to request that the Company deliver
written copies of any and all materials referred to above. The Grantee hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may elect to deliver, and agree that the Grantee’s
electronic signature is the same as, and will have the same force and effect as,
the Grantee’s manual signature. The Grantee consents and agrees that any such
procedures and delivery may be affected by a third party engaged by the Company
to provide administrative services related to the Plan.

 

5

--------------------------------------------------------------------------------


 

13.7                         Address for Notice.  All notices to the Company
shall be in writing and sent to the Company’s General Counsel at the Company’s
corporate headquarters.  Notices to the Grantee shall be addressed to the
Grantee at the address as from time to time reflected in the Company’s or
Subsidiary’s employment records as the Grantee’s address.

 

13.8                         Severability.  In the event that any provision in
this Agreement, shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

 

13.9                         Appendix.  Notwithstanding any provision of this
Agreement to the contrary, this grant of Award Units and the shares of Common
Stock acquired under the Plan shall be subject to any and all special terms and
provisions,  if any, as set forth in the Appendix for the Grantee’s country of
residence

 

6

--------------------------------------------------------------------------------